Title: [Diary entry: 15 July 1788]
From: Washington, George
To: 

Tuesday 15th. Thermometer at 74 in the Morning—80 at Noon and 78 at Night. Cloudy Morning with droppings of Rain but more clear afterwards with variable winds. Early in the Morning Mrs. Stuart and family left this and about 11 Oclock Mrs. Washington & myself accompanied Mr. Mrs. Morris &ca. as far as Alexandria on their return to Philadelphia. We all dined (in a large Company) at Mr. Willm. Hunters; after which Mr. Morris & his family proceeded and Mrs. Washington, Colo. Humphreys & myself retd.